Title: From George Washington to Francisco Rendón, 23 March 1781
From: Washington, George
To: Rendón, Francisco


                  
                     Sir
                     Head Quarters New Windsor 23d March 1781.
                  
                  Your favor of the 26th ulto reached me at Newport, where I have lately been upon a visit to the Count de Rochambeau.
                  I am obliged by the interesting intelligence which you have been pleased to communicate, and I most earnestly hope, that no unfortunate incident will again prevent the progress of the expedition against Pensacola.
                  Our whole attention is turned to the Southward, which is at present the Theatre of the most important operations.  A successful blow in that quarter may give a total change to the face of affairs there.
                  I am happy to find that my former communications have not only been servicable to your Court but to you personally—You may be assured that duty and inclination will lead me to the continuance of a correspondence which is held in high estimation by Sir Your most obt and humble Servant
                  
                     Go: Washington
                  
               